        Case 1:14-md-02573-VEC Document 531 Filed 06/01/21 Page 1 of 4




                                                      June 1, 2021

VIA ECF

The Honorable Valerie E. Caproni
United States District Judge,
Southern District of New York
Thurgood Marshall United States Courthouse
40 Foley Square
New York, New York 10007

       Re:     In re London Silver Fixing Antitrust Litigation,
               Case No. 14-MD-2573 (VEC) (S.D.N.Y.)

Dear Judge Caproni:

        Pursuant to Part 8(a)(1)(vii) of the Discovery Schedule (Dkt. 371), as amended by the
Court’s May 24, 2019 Order, the parties jointly submit this letter updating the Court on the parties’
recent discovery progress.

1.     Fact Depositions

        Limited Extension for Completion of Certain Fact Depositions: On May 4, 2021 the
parties submitted a stipulation agreeing to a limited extension of the deadline for the completion
of certain depositions. The stipulation was so ordered by the Court on May 5, 2021. Pursuant to
this stipulation, certain fact depositions can be scheduled after May 26, 2021 (the end of fact
discovery), but no later than June 25, 2021 (for certain former BNS and HSBC employees) or
July 16, 2021 (for two former Deutsche Bank employees).

       HSBC: Plaintiffs took the depositions of former HSBC employee David Rose on March
22, 2021, current HSBC employee Michael Corbi on April 7, 2021, former HSBC employee
Kevin Danca on May 5, 2021, former HSBC employee Simon Atkinson on May 21, 2021, and
former HSBC employee Jeremy Charles on May 27, 2021. Additionally, the parties have
scheduled the deposition of former HSBC employees Peter Drabwell for June 16, 2021 and the
deposition of Darren Botha for June 17, 2021.

       One former HSBC employee on Plaintiffs’ witness list, Michael Connolly, resides in the
United States upon HSBC’s information and belief. Connolly has not agreed to representation by
HSBC’s counsel, and HSBC is not aware of any attempts by Plaintiffs to issue a third-party
subpoena to Connolly. Plaintiffs intend to schedule Mr. Connolly’s deposition during the
remaining period for HSBC depositions.

       Finally, on April 26, 2021, Plaintiffs sent an email to HSBC seeking to replace former
employee Joseph Stefans with current employee Paul Voller on their witness list. The parties will
discuss this proposal.




                                                  1
        Case 1:14-md-02573-VEC Document 531 Filed 06/01/21 Page 2 of 4



       BNS: Plaintiffs took the deposition of former BNS employees Simon Weeks on May 6,
2021, Ian Plowman on May 25, 2021, and Robert Mizrahi on May 26, 2021. Defendants cross-
deposed Messrs. Weeks, Plowman, and Mizrahi. The parties have scheduled the deposition of
former BNS employees Tyrone Green for June 10, 2021 and Isabelle Garreau for June 14-15,
2021.

       Plaintiffs: Defendants took the depositions of (i) KPFF, (ii) J. Scott Nicholson on May
12, 2021, (iii) Don Tran on May 17, 2021, (iv) Laurence Hughes on May 18, 2021, (v) Kevin
Maher on May 19, 2021, and (vi) John Hayes on May 21, 2021.

        On July 3, 2019 and November 20, 2019, Defendants inquired of Plaintiffs about the
completeness of the document production for Mr. Hughes, noting that records produced at that
time did not reflect any silver-related transactions during the relevant period. On September 17,
2019 and January 3, 2020, Plaintiffs confirmed the completeness of their productions. The record
developed during the testimony of Mr. Hughes on May 18 confirmed that records produced to
date showed no relevant silver transactions during the class period, even though Mr. Hughes
recalled searching for and providing such records to counsel, including from the broker TD
Ameritrade, who was not listed on Mr. Hughes’s Rule 26(a)(1) Initial Disclosures. (See Hughes
Rough Tr. at 62, 65.) On May 25, 2021, one week after Defendants deposed Mr. Hughes,
Plaintiffs produced documents from the TD Ameritrade account appearing to reflect potential
silver-related transactions by Mr. Hughes during the relevant period (between 2007 and 2013).
Defendants are reviewing Plaintiffs’ untimely production and may seek the Court’s leave to
conduct a further deposition of Mr. Hughes to ask him about these materials produced after his
deposition.

        Pursuant to Rule 2(c) of Your Honor’s Individual Rules, Plaintiffs are submitting today
an application seeking permission to amend the Fourth Amended Discovery Schedule entered in
this action on May 5, 2021, for the sole purpose to allow named individual Plaintiff Christopher
DePaoli to be permitted to sit for his deposition on Sunday, June 6, 2021 or Sunday, June 13,
2021. Plaintiffs will explain the basis for their request in their application, and will also state
Defendants’ position on the request.

       Deutsche Bank: Plaintiffs plan to take the deposition of James Vorley on June 16th. The
Fourth Amended Fact Discovery Schedule provides a deadline of July 16, 2021 to depose the
second former Deutsche Bank employee.

2.     30(b)(6) Depositions

        Plaintiffs took the 30(b)(6) deposition of HSBC on March 5, 2021. Plaintiffs have advised
HSBC that they may seek to take an additional 30(b)(6) deposition day on trade data related
topics. HSBC has not agreed to offer a 30(b)(6) designee after the May 26 fact discovery deadline
and HSBC’s position is that the Fourth Amended Discovery Schedule does not contemplate such
a deposition.

        The parties took the 30(b)(6) deposition of BNS on May 13 and 14, 2021. The evening
prior to Plaintiffs 2-day 30(b)(6) deposition of BNS, BNS made a supplemental production of
documents. Pursuant to an agreement between the parties, Plaintiffs will continue the 30(b)(6)
deposition on June 15th for a limit of one hour to question BNS regarding these documents.


                                                 1
        Case 1:14-md-02573-VEC Document 531 Filed 06/01/21 Page 3 of 4



3.     Audio Files

        On March 12, 2021 Plaintiffs sent separate letters to BNS and HSBC making what
Plaintiffs contend are targeted audio file requests. On April 7 and 16, 2021, HSBC and BNS,
respectively, responded to Plaintiffs’ letter objecting to the requests, noting that they (i) were
bulk, rather than targeted, audio requests; (ii) called for the production of a much larger quantity
of audio than Defendants produced in their “bulk” audio productions (e.g., from HSBC, “all
custodial audio files of Simon Atkinson and David Rose” for a six-hour period each day from
March 2010 to December 2011); (iii) were made on the last day permitted under the Third
Amended Fact Discovery Schedule (after having made no “targeted” audio requests since the
bulk requests were made in early 2019); and (iv) failed to include sufficient detail to locate the
individual files.

        Plaintiffs met and conferred with HSBC on their audio file requests on May 25, 2021 and
continue to do so. Plaintiffs sent a letter to BNS on May 12th narrowing the scope of their targeted
audio file request, to which BNS expects to respond shortly.

4.     Defendants’ Transaction Data

       Plaintiffs met and conferred with counsel for HSBC on March 11, 2021, during which
HSBC answered numerous questions posed by Plaintiffs about HSBC’s transaction data. On April
19, 2021, Plaintiffs sent HSBC a letter asking further questions about HSBC’s transaction data.
The parties met and conferred on May 25, 2021, and HSBC provided Plaintiffs with information
responsive to their April 19th letter, and committed to answer the remaining questions by letter.

        As described in the parties’ last status letter (Dkt. No. 524), in April 2021, the parties
exchanged letters regarding questions raised by Plaintiffs about BNS’s transaction data. On May
4, 2021, Plaintiffs sent BNS a letter clarifying seven questions that Plaintiffs had asked BNS on
April 26, 2021. On May 20, 2021, Plaintiffs sent another letter to BNS containing 18 questions
(many with multiple subparts) about BNS’s transaction data, “almost all” of which Plaintiffs
contend had been pending since August 14, 2020. Plaintiffs demanded that BNS respond to all
outstanding questions by May 24, 2021 or Plaintiffs would seek Court intervention. BNS
responded on May 21 that it would respond to Plaintiffs’ May 4 questions by the close of fact
discovery, but reserved all rights with respect to the 18 questions which BNS contends were raised
for the first time on May 20, 2021. BNS further requested that Plaintiffs identify where they had
previously asked any of the 18 questions. BNS responded to Plaintiffs’ May 4 questions on May
26, and Plaintiffs’ expect to respond to those letters shortly.

5.     Interrogatories

      On April 26, 2021, Plaintiffs served Defendants with a second set of interrogatories.
Defendants served their responses on May 26th, which Plaintiffs are currently reviewing.

6.     Third Party Unmasking

       Plaintiffs and Defendants believe that they are close to wrapping up discussions with
multiple third parties to obtain consent to unmask the third parties’ names in Defendants’
produced trade data and in the data that the CME is expected to produce. Each of the third parties
has proposed draft stipulations, which Defendants are reviewing.

                                                 2
       Case 1:14-md-02573-VEC Document 531 Filed 06/01/21 Page 4 of 4




                                   Respectfully submitted,

/s/ Deborah A. Elman                             /s/ Thomas Skelton
Robert G. Eisler                                 Vincent Briganti
Deborah A. Elman                                 Thomas Skelton
Chad Holtzman                                    Christian Levis J
GRANT & EISENHOFER PA                            Jonathan Seredynski
485 Lexington Avenue, 29th Floor                 LOWEY DANNENBERG P.C.
New York, NY 10017                               44 South Broadway, Suite 1100
                                                 White Plains, NY 10601

         Interim Co-Lead Counsel for Silver Plaintiffs and the Proposed Silver Class


/s/ Stephen Ehrenberg                            /s/ Damien J. Marshall
Stephen Ehrenberg                                Damien J. Marshall
William H. Wagener                               Leigh Nathanson
SULLIVAN & CROMWELL LLP                          KING & SPALDING LLP
125 Broad Street                                 1185 Avenue of the Americas, 34th Floor
New York, NY 10004                               New York, NY 10036

Attorneys for The Bank of Nova Scotia            Attorneys for the HSBC Defendants
Defendants and Liaison Defense
Counsel




                                             3
